Citation Nr: 9935497	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  95-17 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include Post-Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J. M.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1968 
to August 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim seeking entitlement to service connection for a nervous 
condition, including PTSD.  

The veteran's claim was initially before the Board in 
December 1996, at which time it was remanded for additional 
development.  

By statement dated April 1997, the veteran asserted that he 
felt he had enough proof to substantiate claims for a skin 
rash due to Agent Orange, hearing loss, tinnitus, a bilateral 
heel disability, and possible back problems.  These claims 
for service connection are referred to the RO for proper 
adjudication.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran has described an in-service stressor which 
was verified by credible supporting evidence.  

3.  The veteran has a clear diagnosis of PTSD, as well as 
medical evidence linking his current symptomatology and his 
verified in-service stressor. 





CONCLUSION OF LAW

The veteran has PTSD as a result of active military service. 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records do not show that the veteran was seen 
for any psychiatric disorders.  

The veteran's DD-214 Form shows that he served in Vietnam.  
His specialty title was a radio operator.  

The veteran's DA-20 Form shows that he served in Vietnam from 
August 3, 1969, to August 2, 1970.  His principal duty was as 
radio relay and carrier attendant during this time period.  
From August 7, 1969, to August 12, 1969, the veteran was with 
Company B, 69/44th SigBn USARPAC.  From August 12, 1969, to 
August 23, 1969, the veteran was with HHC (SigSpt), 69th 
SigBn USARPAC.  From August 23, 1969 to March 1, 1970, the 
veteran was with HHC (SigSpt), 69th SigBn (A) USARPAC 
(Redesig).  From March 1, 1970, to the end his time in 
Vietnam, the veteran was with the Radio and Cable Company, 
SigSptAgcy, SaigonUSARPAC.  

The veteran was hospitalized at the VA Medical Center in 1976 
for alcohol addiction.  

The veteran underwent a disability determination evaluation 
in March 1993 by Dr. R. M. for the State of North Carolina.  
The doctor's diagnoses were PTSD and dysthymic disorder.  It 
was noted that the veteran had very bad experiences in 
Vietnam.  

The veteran was evaluated in January 1994, by East Tennessee 
State University.  The veteran described extensive combat 
experience in Vietnam.  He reported that he was wounded by 
shrapnel.  Among the examiner's diagnoses were PTSD, with 
marked depressive features, R/O dissociative features versus 
alcoholic blackouts, R/O major depression, and alcoholism.  

The veteran was evaluated in April 1994 by Broughton 
Hospital.  The examiner's diagnostic impressions were 
adjustment disorder and PTSD.  

By decision dated June 1994, the Social Security 
Administration (SSA) determined that the veteran was 
disabled.  The SSA determined that the veteran had 
impairments including alcoholism, depression, and anxiety-
related disorder (PTSD).  

The veteran underwent a VA psychological evaluation in 
October 1994.  The examiner noted that it was difficult to 
elicit specific information from the veteran about his 
service history.  The veteran stated that he was in combat or 
otherwise dangerous situations for 3 to 4 months, and that 
while he was not attached to a combat unit, that he was in 
dangerous situations on numerous occasions.  Diagnoses were 
PTSD, major depression, recurrent, moderate, and alcohol 
abuse-dependence.  

The veteran underwent a VA examination in November 1994 for 
PTSD.  He stated that while in Vietnam, that he was seen for 
a nervous condition and for an injured back.  Diagnoses were 
PTSD, depressive disorder (NOS), and alcohol abuse.  

The veteran was seen in January 1996 by Dr. J. N.  His 
impressions were history of PTSD; possibility of major 
depression; and alcohol dependence, by history.  

The veteran was afforded a Travel Board hearing in September 
1996, a transcipt of which has been associated with the 
claims folder.  He stated that he was a radio relay carrier 
attendant in Vietnam.  He stated that on December 19, 1969, 
he was involved in an attack where M22 rockets hit bunkers in 
Saigon.  He stated that there was shrapnel and snipers 
firing.  He stated that they were pinned down for 
approximately 7 hours.  He testified that the attack occurred 
at night, and that he was in a hooch asleep.  He testified 
that there were 13 or 15 people in the hooch.  He stated that 
Jerry Walton (who was in the veteran's unit) got wounded in 
the back of the head.  He stated that Jerry was walking 
around checking the hooches.  He thought Jerry was a Spec-4.  
He testified that he thought Ronnie Church, who was a PFC or 
spec-4 was killed.  He stated that once the attack began, he 
had to go behind the sand bags outside the hooch and start 
firing.  He stated that Jerry Archibold was hurt.  

The veteran testified that stressor type of accidents also 
happened at Long Binh, Da Nang, and Phu Bai which involved 
heavy casualties.  He indicated that when he first got to 
Vietnam, he landed in Bien Hoa Air Base and went to Long 
Binh, and on the first night there, they were attacked.  He 
stated that he was in Da Nang, with an attack occurring there 
after December 1969.  

He described being at Ash Memorial Hospital Mountain Home 
Tennessee in March 1971, about five months after service.  He 
described being treated at the VA Medical Center in Salem, 
Virginia approximately about 1974-1975.  He stated that he 
was at the VA Medical Center in Hampton, Virginia around 
March 1990.  

In January 1997, the Environmental Support Group (ESG) wrote 
to the RO.  They enclosed a copy of the unit history of the 
69th Signal Battalion for the period from February 1, 1969 to 
April 30, 1970.  The unit history noted that the 69th Signal 
Battalion was hit by an enemy rocket on Friday morning, 
December 19, 1969, causing damage to a tower housing the hot 
water tank for the mess hall.  It was noted that it also 
caused injuries to five soldiers sleeping in a nearby 
barracks, and that two of the five were hospitalized, and 
that all five received Purple Hearts.  

ESG also enclosed an extract of an operational report - 
lessons learned (OR-LL) documents submitted by the Army Depot 
in Long Binh for the period ending October 31, 1969.  It was 
noted that these documents indicated attacks against Long 
Binh, the location provided by the veteran on August 15, and 
September 3, 1969.  Also enclosed were extracts of OR-LLs 
submitted by the 101st Airborne Division Artillery for the 
period ending October 31, 1969, and the 1st Logistical 
Command for the period ending January 31, 1970, which 
documented attacks against Long Binh, Danang, and Phu Bai, 
locations provided by the veteran during the reporting 
period.  

Also enclosed were extracts of OR-LLs submitted by the 459th 
Signal Battalion for the period ending January 31, 1970, and 
the 4th Infantry Division for the period August 1969 to 
January 1970, which documented attacks against Ban Me Thuot, 
the documented base camp area location of the 69th Sig Bn 
during the reporting period.  The ESG noted in order to 
provide information concerning the attack that the veteran 
had to provide more specific information.  The ESG noted that 
Army casualty files did not list a "Jerry Walton", a 
"Ronnie Church", or Jerry Archibald" during the veteran's 
Vietnam tour.  It was noted that morning reports, DA Form 1, 
could be used to verify daily personnel actions such as 
wounded in action, killed in action, missing in action, or 
transfers could be ordered from the Director of the National 
Personnel Records Center, Attn: NCPMR-O in St. Louis.  The 
ESG noted that morning reports should be requested for a 3 
month period and include unit designations at the company and 
battalion levels.  

The veteran underwent a VA psychological evaluation in 
January 1998.  He described mortar rounds and rockets hitting 
around him over 100 of the 365 nights that he was there.  He 
described seeing several friends die in combat situations.  
Under impression, the examiner noted that the veteran 
appeared to endorse symptoms consistent with PTSD.  The 
examiner also noted major depression, recurrent, and alcohol 
dependence, remote.  

The veteran underwent a VA examination in March 1998.  The 
veteran stated that he was mainly assigned to large bases in 
Saigon, DaNang, and some other places, and would replace 
field units and mainly work on long distance communication.  
He stated that he would replace field units and mainly work 
on long distance communication.  He said that the bases were 
at times rocketed and attacked.  He stated that he was 
wounded once in the forehead, and saw some people who had 
been killed.  He indicated that he constantly felt like they 
were going to be attacked at night.  After reviewing the 
veteran's military record, the examiner noted that the 
veteran was on the large bases mainly doing communications 
work, and there was no record of him having been wounded.  
The veteran indicated that he did not report it because it 
was a small wound, but that it was patched up, and he went 
back to work.  It was noted that apparently the military 
reports from the time periods that the veteran was there did 
not indicate heavy combat at the bases he was on.  Under 
diagnosis, the examiner noted that the veteran had PTSD, but 
that it was hard to clarify exactly what the symptoms were 
due to.  The examiner noted that the veteran had had a 
psychiatric problem of some sort ever since he came back from 
Viet Nam and had severe alcohol abuse for many years.  The 
examiner stated that he did not think repeating the 
psychological testing would be useful.  

Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible, and the file shows that the VA 
has fulfilled its duty to assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107 (a) (West 1991).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantry Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f) (1999).

In Zarycki v. Brown, 6 Vet.App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) found that the 
evidence necessary to establish the occurrence of a 
recognizable stressor in service to support a claim of 
service connection for PTSD would vary depending on whether 
or not the veteran engaged in combat with the enemy.  Where 
the VA has determined that the veteran did engage in combat 
with the enemy, his lay testimony, by itself, would be enough 
to establish the occurrence of the alleged combat stressors.  
Where the VA has determined that the veteran did not engage 
in combat with the enemy, a preliminary determination must be 
made as to whether the veteran's testimony as to the claimed 
stressor is corroborated sufficiently by service records to 
establish the occurrence of the claimed stressful events.  
Id. 

In the instant case, the evidence is insufficient to show 
that the veteran engaged in combat with the enemy.  His 
military occupational specialty was that of a radio operator.  
This specialty is not indicative of combat, nor was the 
veteran awarded any decorations indicative of combat.  
Accordingly, the record must contain sufficient corroboration 
through service records to establish the occurrence of the 
claimed stressful events. 38 C.F.R. § 3.304(f); Zarycki, 
supra. 

At the veteran's September 1996 Travel Board hearing, he 
stated that on 
December 19, 1969, he was involved in an attack where M22 
rockets hit bunkers in Saigon.  His DA-20 form shows that on 
such date, he was with the 69th Signal Battalion, with the 
Headquarters and Headquarters Company.  Through unit records, 
the ESG was able to verify that the 69th Signal Battalion was 
hit by an enemy rocket on December 19, 1969, causing damage 
to a tower housing the hot water tank for the mess hall, and 
causing injuries to five soldiers sleeping in a nearby 
barracks.  Accordingly, this evidence sufficiently 
corroborates the veteran's stressor of being subjected to 
mortar and rocket attacks while in Vietnam.  

The record reflects numerous clear diagnoses of PTSD, 
including private examination reports from January 1994, and 
April 1994, and VA examination reports from October 1994, 
November 1994, and March 1998.  As such, the case turns on 
the requirement that there be a link between current 
symptomatology and the claimed in-service stressors.

At a VA psychological evaluation in January 1998, the 
examiner noted that the veteran "appeared to endorse 
symptoms consistent with PTSD," and related the veteran's 
report of exposure to mortar and rocket attacks hitting 
around him.  At the veteran's March 1998 VA examination, the 
examiner diagnosed the veteran with PTSD.  While the examiner 
stated that it was hard to clarify exactly what the symptoms 
were due to, the examiner also related the veteran's 
contentions that bases were at times rocketed and attacked.  

It is true that a more definitive medical statement could 
probably be obtained pursuant to 38 C.F.R. § 3.304 (f) 
addressing the relationship between the veteran's PTSD and 
the verified stressors of rocket and mortar attacks 
(specifically the one on December 19, 1969).  However, as 
noted above, the VA examiners from January 1998 and March 
1998 noted stressors of rocket and mortar attacks, and in one 
instance, diagnosed the veteran with PTSD, and in the other 
instance, noted that the veteran "appeared to endorse 
symptoms consistent with PTSD."  In light of the numerous 
diagnoses of PTSD since 1993, the evidence in its entirety is 
accepted as sufficient to establish a medial link between 
current symptomatology and the claimed in-service stressor of 
rocket and mortar attacks, specifically the one on December 
19, 1969.  

In light of a clear diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and medical evidence linking the veteran's PTSD to 
the combat stressor, his claim of service connection for PTSD 
is granted. 38 C.F.R. § 3.304(f).

ORDER

Entitlement to service connection for PTSD is granted.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







